Citation Nr: 1752343	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  05-18 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right knee disability. 


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from September 1998 to April 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated July 2004, October 2007, and January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Board remanded these matters for further development in April 2008, June 2011, and December 2016.  Most recently, in December 2016, the Board granted service connection for GERD and left knee arthritis and remanded the issue of entitlement to a rating in excess of 10 percent for a right knee disability, which now returns for adjudication.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in August 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In December 2016, the Board remanded the issue set forth on the title page for further development in light of Correia v. McDonald, 28 Vet. App. 158, 166 (2016), which held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Since then, in Sharp v. Shulkin, 29 Vet. App. 26 (2017), the U.S. Court of Appeals for Veteran's Claims (the Court) held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."

On VA examination in May 2017, the examiner reported that flexion was limited to 120 degrees and that the Veteran experienced pain on range of motion testing.  The examiner noted that prolonged weight bearing and repetitive range of motion causes knee pain that decreases range of motion and adversely affects ambulation, especially on "bad days."

The Board finds that the May 2017 VA examination report is not compliant with Correia and Sharp.  With respect to Correia, the examiner failed to note the point at which the Veteran experienced pain during range of motion testing and the examiner failed to record the results of joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing.  With respect to Sharp, the examiner also failed to estimate the amount of lost range of motion due to functional loss, in this case, pain on prolonged weight bearing and repetitive range of motion, which results in difficulty walking.  In light of these decisions, the Board finds that new a VA examination should be provided addressing the Veteran's right knee disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the extent and severity of his right knee symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  After associating any outstanding records, schedule the Veteran for appropriate VA examination to determine the current nature and severity of his right knee disability.

The examiner must conduct all indicated tests and studies, to include range of motion studies.  The right knee must be tested in both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint (i.e., the left knee).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she must clearly explain why that is so.

The examiner must describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

The examiner must also state whether the examination is taking place during a period of flare-up (e.g., on a "bad day").  If not, the examiner must ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.

Based on the Veteran's lay statements and the other evidence of record, the examiner must provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

